United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                   January 9, 2003

                                        Before

                          Hon. WILLIAM J. BAUER, Circuit Judge

                          Hon. FRANK H. EASTERBROOK, Circuit Judge

                          Hon. DANIEL A. MANION, Circuit Judge

No. 02-1599
                                                 Appeal from the United States
UNITED STATES OF AMERICA,                        District Court for the
              Plaintiff-Appellee,                Southern District of Illinois.

      v.                                         No. 99-CR-40009

CARLAN D. HODGES,                                Richard Mills,
            Defendant-Appellant.                 Judge.


                                      ORDER


       The opinion of this court issued this date is hereby corrected. The district
court number in the caption incorrectly indicated a civil case and should have
been 99-CR-40009.